Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, in the “extraction/chemical separation module” clause, “the contaminants” lacks antecedent basis, it is unclear whether such is intended to refer to part of the separated bulk solid waste from the preceding “physical separation module” clause; 
in the last clause, the method limitation “including at least one water treatment process” lacks nexus to the other system components, it being unclear what structural limitation(s) further limiting the “water circulation system” are being defined and in the last line of the clause, “the waste treatment system” lacks antecedent basis and is inconsistent with recitation in the preamble of “A…waste removal system”; and it being unclear where the circulation system is configured to recycle the water to, (was “within the water treatment system to one or more of the modules, and/or within the water circulation system intended?). 
Also, the preamble of claim 1 is grammatically non-idiomatic, (“A waste removal (or “treatment”) system for removing “per-fluoralkyl and poly-fluoroalkyl substances (PFAS) from bulk solid waste” is suggested).
	In claim 2, it is unclear whether any of adding of process water to the physical separation module, or heating and/or chemically modifying such process water further defines the physical separation module or corresponds to any of one or more structural components or configurations.
	In claims 3-6, it is unclear whether any of using of wash-water and/or chemicals in the extraction/chemical separation module, further defines the separation module or corresponds to any of one or more structural components or configurations.
	In claim 7, “wherein reverse osmosis is used to generate de-ionized water for reuse” is vague, indefinite and ambiguous as to whether one or more discrete reverse osmosis separation unit(s) and/or deionizing units in the extraction/separation module and/or water circulation system” is/are being recited.
	In claim 8, “0.15mm to 1mm” is grammatically improper, “0.15 mm to 1 mm” would be correct.
In claim 9, “0.15mm” is grammatically improper, “0.15 mm” would be correct.
In the preamble of each of claims 10-22 “The waste treatment system” lacks antecedent basis and is inconsistent with the preamble of claim 1 which recites “a waste removal system”.
	In claim 10, “50mm” is grammatically improper, “0.15 mm to 1 mm” would be correct, and the claim is vague as to whether the “oversize output” is defined as being larger than 50 mm or instead the coarse material washer or the output of such washer is configured to receive separated material having a particle size or diameter of generally larger than 50 mm.
	In claim 11, a term “and” is needed before “clay in line 3 to identify the last item in a series and a hyphen “-“ is needed between “slurry” and “containing” and the term “and” for grammatical clarity.
	In claim 13, “an input liquid” is inconsistent with the “slurry output” being in fluid communication with the attrition scrubber” in claim 12, it being unclear whether such input defines only a single input in communication with the slurry output of the second linear screen deck, or instead is reciting a separate input for liquid which is separate from the introduced slurry.
	In each of claims 14, 16 and 17 the respective claims are vague as to whether the respective outputs are defined as being larger than or less than 0.15 mm or instead the cyclonic separator and third linear screen respectively or the respective outputs are configured to receive separated material having a particle size or diameter of material generally larger than or less than 0.15 mm, with a space needed before “mm” in each respective claim for grammatical clarity.
	In claim 18, “in fluid communication with a water treatment plant” is ambiguous as to whether such treatment plant itself is a positively recited component of the system, with “water treatment plant” itself being vague in scope.
	In claim 19 “the head of the thickener” lacks antecedent basis, since claim 17 from which claim 19 depends does not recite such head.
	In claims 20-22, the recited filters, tanks and pump lack nexus to the other system components of claim 18 and claims from which claim 18 depends, it being unclear how these components are structurally related to or how they are in fluid communication with other component(s) of claim 18 or claims from which claim 18 depends; 
it is suggested that claim 20 be amended to read “The waste treatment (or “removal”) system of claim 18, wherein the “water treatment plant comprises at least one primary filter, etc.” and claims 21 and 22 amended similarly.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since claims 2-7 are each narrative in format or describe process steps rather than additional structural or system limitations or configurations, they are optionally interpreted as not definitively further limiting the subject matter of system claim 1 from which they directly or indirectly depend. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pommier patent 5,599,372 in view of Ball PGPUBS Document US 2012/0277516, and Eberhardt et al PGPUBS Document US 2004/0134395 (Eberhardt). Referenced paragraph numbers of the relied upon PGPUBS Documents are identified with “[ ]” symbols.
For claim 1, Pommier discloses: A mixed-waste removal system for separating metallic, non-metallic and other soil particulate contaminants from bulk solid waste in the form of soil, comprising hazardous and heavy metals,  (column 5, lines 3-13), the system comprising:
a preparation sub-system 2/4/7/ having a bulk material separator (vibratory screens, sieves and means for decanting-column 5, lines 43-58), to separate oversize material (see column 5, line 47-49 “separate…”oversize fraction”) from the bulk solid waste (see column 5, lines 57-59 “decanted solids 6 are mixed with the contaminated soil fraction…remainder of decontamination process”);
a physical separation sub-system 8, located down-stream of the preparation module (figure 1), to separate the bulk solid waste based on particle size using physical and/or hydrodynamic and/or density separation techniques (see column 6, lines 1-10 regarding separation of undersize soil fraction 7 of the bulk solid waste, see flow arrows in figure 1a, which are separated based on density of particles of the waste);
an extraction/chemical separation sub-system, located downstream of the physical separation module, to add leachate and/or extractant to separate the contaminants from a slurry output from the physical separation module, into a fines output and a contaminated water solution (see column 6, lines 27-43 regarding chemical separation subsystem configured to perform froth flotation to preferentially extract by adsorbing of a hazardous or non-hazardous component from an output of the physical separation sub-system 8 comprising contaminated soil, or see column 7, lines 47-53 regarding extraction of metals in step or unit 18 utilizing an aqueous solution of EDTA chemical), (also see column 8, lines 37-40 regarding a slurry mixture which passed through a slurry output of the physical separation sub-system passing into the extraction/chemical separation subsystem); and
a water circulation system supplying water to the preparation sub-system the physical separation subsystem and the extraction/chemical separation subsystem, the water circulation system including at least one water treatment or process in at least one corresponding unit (oxidation unit 16-figure 1a, column 2, lines 52-58 and/or filtration units 29, 21 and/or 31-figure 1b, column 7, lines 14-25, and see particularly column 8, lines 38-50 regarding filtration occurring in filtration step or unit 31 which is downstream from adsorbing and extracting units 16 and 18) for performing a water treatment process, the treated water being recycled and recirculated within the waste removal system.
The claims firstly differ from Pommier by requiring that the sub-systems are modules. Eberhardt teaches to separate contaminating components from a solid or solid/liquid mixture [0002], which includes solids of a wide range of particulate sizes [0014-0015], utilizing a system or separation of various types, classes and sizes of solids  by sieving and sorting units [0059 and 0063], followed sequentially by water treatment units for treating the water including flotation device and water treatment device [0059, 0077]. 
Eberhardt teaches the units and separation stations comprised as modular, connectable units in [0019]. 
It would have been obvious to one of ordinary skill in the art of treating bulk solid waste such as soil, to have modified the system of Pommier, by configuring and employing the subsystem components of Pommier as modules, as taught by Eberhardt, to facilitate transportation, installation and portability of the system, as well as enable easy customizing of system components depending upon specific types of contaminants present in the soil bulk material being treated at a given location.
The claims secondly differ from Pommier by requiring that the system is operable for removing per-fluoroalkyl and poly-fluoro alkyl substances from the bulk solid waste. 
Ball teaches treatment of soil which is contaminated with undesirable organic and inorganic compounds, which includes heavy metal contaminants as well as a variety of organic contaminants comprising PFAS type contaminants [0003, 0031, 0055, 0063], the soil being chemically treated including by oxidation [0013, see “various oxidants” and 0031], such as in Pommier. 
It would have been obvious to one of ordinary skill in the art of treating bulk solid waste such as soil, to have utilized the system of Pommier, for treatment and removal including of PFAS type contaminants, as taught by Ball, so as to more thoroughly clean the soil of contaminants so as to reach state and federal environmental standards and safeguard health [0003] of Ball.
The claims thirdly differ from Pommier by requiring that the water circulation system be configured to supply water to the preparation and physical separation subsystems or modules, in addition to the extraction/chemical separation sub-system or module. 
Eberhardt also teaches such combined water circulation system as shown in the figure with water treatment being combined in a common system with water being supplied to upstream preparation and separation units, as well as being recycled (see figure 1 and [0075, 0076] of Eberhardt concerning recycling of water from a central water treatment unit to upstream valorification units of a plurality of upstream processing and separation units including associated with sorting stations, metal extraction station, and sieving stations).
It would have been further obvious to have provided recycled water to the preparation and physical separation subsystems or modules, in addition to the extraction/chemical separation sub-system or module, as taught by Eberhardt, so as to minimize contamination of the materials being separated from the mixed, bulk solid waste, so as to recover byproducts from the separated fraction of sufficient purity and quality for use as commercial products, and so as to conserve raw materials by requiring less addition of purified water.
Pommier further discloses: application of wash or “process” water 3/5  to the physical separation sub-system for claim 2 (figure 1a and column 2, lines 52-58); and,
applying chemicals, including aqueous and EDTA-containing solvents, in the extraction/chemical separation subsystem for claims 3-6 (column 7, lines 47-62 and column 8, lines 51-61), Pommier stating that the pH of the EDTA in solution may vary “but is not a critical process parameter” (column 7, lines 46-48 and 52-53).
Recitation of such process water being heated above an ambient temperature, and/or chemically amended for claims 2 and 3, or being “pH-modified” for claims 5 and 6 are optionally given little patentable weight since no corresponding structural system limitation is recited for heating of process water and/or chemically amending such process water, with “above an ambient temperature” broad enough to read on the system being operated at a given location during different times of the year, such as the relatively warmer summer months as well as during winter months with inherently lower ambient temperatures. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pommier patent 5,599,372 in view of Ball PGPUBS Document US 2012/0277516, and Eberhardt et al PGPUBS Document US 2004/0134395 (Eberhardt), as applied to claims 1-6 above, and further in view of Warkentin et al PGPUBS Document US 2015/0258552 (Warkentin). Referenced paragraph numbers of the relied upon PGPUBS Documents are identified with “[ ]” symbols. Claim 7 further differs from Pommier as modified in view of Ball and Eberhardt by requiring the system to be operable to employ reverse osmosis to generate deionized water for reuse as wash water in the extraction/chemical separation subsystem or module and/or the water circulation subsystem/module.
Pommier further discloses filtration and recycling of water for reuse (column 7, lines 14-17). Pommier also further discloses: application of wash or “process” water 3/5  to the physical separation sub-system for claim 2 (figure 1a and column 2, lines 52-58). Eberhardt further teaches reuse of process water as scrubbing or wash water, and for valorification, for the various system process stages after water treatment [figure 1, 0075, 0076]. Warkentin teaches to treat wash water utilized in valorification for separation of solid material from municipal bulk solid water, the water being purified by reverse osmosis, see Warkentin at [0004, 0032, 0073]. 
It would have been further obvious to have treated such recycled water by reverse osmosis, as cumulatively taught by Eberhardt and Warkentin, so as to minimize contamination of the materials being separated from the mixed, bulk solid waste, so as to recover byproducts from the separated fraction of sufficient purity and quality for use as commercial products. To have employed such treated, recycled water as wash water in the upstream extraction/chemical subsystem or module, would also have been an obvious improvement to the Pommier system, so as to conserve raw materials by requiring less addition of purified water, and so as to improve solubility of the material being extracted.
		ALLOWABLE SUBJECT MATTER
Claims 8-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 8 and thus claims 9-22 dependent upon claim 8, would distinguish in view of further recitation of the physical separation subsystem or module specifically including a first linear screen deck to separate input slurry into output slurry and material of size larger than about 1mm, followed by a combination of a hindered settling classifier and a sieve bend configured to separate organic material of size of from about 0.15 mm to 1 mm from the slurry.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Schultheis et al patent 5,087,370 teach additional details of a system for purifying and treating mixed solids and aqueous waste material by a combination of a pretreatment subsystem for removal and recovery of solid fractions, a solvent extraction subsystem and post-treatment for removing heavy metal residues and organic materials from the water of the mixed waste material. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.



	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
05/10/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778